Per Curiam,
Plaintiff, a member of the Bar of Philadelphia, sued to recover for professional services claimed to have been rendered defendant. A rule for judgment for want of a sufficient affidavit of defense having been discharged by the court below, plaintiff appealed. An examination of both statement of claim and affidavit of defense shows that the latter denies the averments contained in the former in its material parts with such reasonable certainty as to take the case to the jury.
The court below was not in error in its conclusion and the judgment is affirmed.